Title: To John Adams from Samuel Swift, 20 October 1774
From: Swift, Samuel
To: Adams, John


     
      Dear Bror
      
       Obr. 20. 74
      
     
     Yours of the 30th. Ult. I Recd, by Mr. Revere. He shew me Also your Cautionary paper, which was needless with respect to Any thing containd in your favour. But I have forbore to read it to Any Enemies or Suspected friends. In Obedience to your injunctions and my own inclinations, I carry’d your friendly mention of Mr. Wheelwright to him who was glad to hear of you &c. When I read your Amusing Letter (as thoughts are involuntary) I could not for my heart of me help thinking of Dean Swifts Letter to an Acquaintance of his. It began Chicke Coocoo my Lillicock See Saw Saccke downey. It was your being thus fettered with secricy which Occasioned you being thus upon your reserve guard. You are perfectly right sir. One of King Chas. Golden Rules was Reveal no secrets.
     I either Sir mentiond to you or Mr. Cushing or Mr. S. Adams that it was reported here that there was a disunion among the Congress and that it was forceably Urg’d by some Raskels on the other side of the Herring pond, tho I dispisd the tho’t, more especially as it came from the Torys who have a peculiar unintelligible Knack at Speaking the truth as well as Conveying their confused Ideas, and who cut out a lie in the exact shape they would have it.
     Yet Sir by one word droped in your Letter I was induced to believe there was not that strict harmony and Union. You Say “Our debates are Spun out into An immesurable length altho there is an Apparent Harmony Among us all.” Surely they would not be thus lengthy purely to shew and display their Golden talents at disputation. We all knew they were our best men therefore made Choice of ’em. And the pensylvanians remembering the Quakers and the Yorkers their Boundaries &c Confirm me in my Suspicions, but they will be ever mindful that what they are now upon is no detacht thing, but what equally Concerns ’em all, it is true the first Arrow glancd. against Massa. Bay but it is only hodie mihi Cras tibi. Your Simpathising with us are Signs of your Great Natural Affections. You know sir if One member is in pain the whole body mourns. We are to be pitied most surely for our destresses are very grate yet Our integrity we trust in God Shall not be moved, but we are in truly most melancholly Circumstances,—and we Read that the tender Enemies of the Wicked are Cruelty but in God will we put our trust. He is our help and Shield, and I doubt not will cover our heads in the day of Battle, if we must draw the Sword.
     As for my part I am no Swordsman but with my Gun or flail I fear no man more especially my Cause being Good as I think other wise I would not engage. Send word when you Return &c. I am yr. affectionate Bror,
     
      Sam Swift
     
     
      in haste Correct Errors
     
    